Exhibit 10.2

 

THIRD AMENDED AND RESTATED GUARANTY

 

THIS THIRD AMENDED AND RESTATED GUARANTY (the “Guaranty”) dated as of July 1,
2014, executed and delivered by each of the undersigned and the other Persons
from time to time party hereto pursuant to the execution and delivery of an
Accession Agreement in the form of Annex I hereto (all of the undersigned,
together with such other Persons each a “Guarantor” and collectively, the
“Guarantors”) in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its capacity as
Agent (the “Agent”) for the Lenders under that certain Fourth Amended and
Restated Credit Agreement dated as of July 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Kite Realty Group, L.P. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.5. thereof
(together with the Issuing Lender and the Swingline Lender, collectively, the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders and the
Swingline Lender have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Credit Agreement;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Agent, the Lenders and
the Swingline Lender through their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders and the Swingline Lender making such
financial accommodations available to the Borrower under the Credit Agreement
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Agent, the Lenders and the Swingline Lender on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Agent and the Lenders making, and continuing to make, such financial
accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness and obligations owing by the Borrower to any Lender, the Swingline
Lender, the Issuing Lender or the Agent under or in connection with the Credit
Agreement and any other Loan Document, including without limitation, the
repayment of all principal of the Revolving Loans, Term Loans, Swingline Loans
and the Reimbursement Obligations, and the payment of all interest, Fees,
charges, attorneys’ fees and other amounts payable to any Lender or the Agent
thereunder or in connection therewith; (b) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing; (c) all expenses,
including, without limitation, reasonable attorneys’ fees and disbursements,
that are incurred by the Lenders

 

1

--------------------------------------------------------------------------------


 

and the Agent in the enforcement of any of the foregoing or any obligation of
such Guarantor hereunder; and (d) all other Obligations.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Lenders, the Swingline Lender, the
Issuing Lender or the Agent shall be obligated or required before enforcing this
Guaranty against any Guarantor:  (a)  to pursue any right or remedy any of them
may have against the Borrower, any other Guarantor or any other Person or
commence any suit or other proceeding against the Borrower, any other Guarantor
or any other Person in any court or other tribunal; (b) to make any claim in a
liquidation or bankruptcy of the Borrower, any other Guarantor or any other
Person; or (c) to make demand of the Borrower, any other Guarantor or any other
Person or to enforce or seek to enforce or realize upon any collateral security
held by the Lenders, the Swingline Lender, the Issuing Lender or the Agent which
may secure any of the Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Agent, the
Lenders, the Issuing Lender or the Swingline Lender with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Credit Agreement,
any of the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

 

(c)           any furnishing to the Agent, the Lenders, the Issuing Lender or
the Swingline Lender of any security for the Guarantied Obligations, or any
sale, exchange, release or surrender of, or realization on, any collateral
securing any of the Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any

 

2

--------------------------------------------------------------------------------


 

subordination of the payment of the Guarantied Obligations to the payment of any
other liability of the Borrower or any other Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral, if any, securing in any way any of the Obligations;

 

(h)           any application of sums paid by the Borrower, any other Guarantor
or any other Person with respect to the liabilities of the Borrower to the
Agent, the Lenders, the Issuing Lender or the Swingline Lender, regardless of
what liabilities of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof; or

 

(j)            any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Lenders and the
Agent may, at any time and from time to time, without the consent of, or notice
to, any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise: 
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral securing any
of the Obligations; (d) release any other Loan Party or other Person liable in
any manner for the payment or collection of the Guarantied Obligations;
(e) exercise, or refrain from exercising, any rights against the Borrower, any
other Guarantor or any other Person; and (f) apply any sum, by whomsoever paid
or however realized, to the Guarantied Obligations in such order as the Lenders
shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender all of the
representations and warranties made by the Borrower with respect to or in any
way relating to such Guarantor in the Credit Agreement and the other Loan
Documents, as if the same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any of the other Loan Documents.

 

3

--------------------------------------------------------------------------------


 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Agent, the Swingline Lender,
the Issuing Lender and/or the Lenders are prevented under Applicable Law or
otherwise from demanding or accelerating payment of any of the Guarantied
Obligations by reason of any automatic stay or otherwise, the Agent, the
Swingline Lender, the Issuing Lender and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Agent, any Lender, the Issuing Lender or the Swingline Lender for repayment
or recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Agent, such Lender, the Issuing Lender or
the Swingline Lender repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body of competent
jurisdiction, or (b) any settlement or compromise of any such claim effected by
the Agent, such Lender, the Issuing Lender or the Swingline Lender with any such
claimant (including the Borrower or a trustee in bankruptcy for the Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof or the cancellation of the Credit Agreement, any of the other
Loan Documents, or any other instrument evidencing any liability of the
Borrower, and such Guarantor shall be and remain liable to the Agent, such
Lender, the Issuing Lender or the Swingline Lender for the amounts so repaid or
recovered to the same extent as if such amount had never originally been paid to
the Agent, such Lender, the Issuing Lender or the Swingline Lender.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full.  If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Agent, the
Lenders, the Issuing Lender and the Swingline Lender and shall forthwith pay
such amount to the Agent to be credited and applied against the Guarantied
Obligations, whether matured or unmatured, in accordance with the terms of the
Credit Agreement or to be held by the Agent as collateral security for any
Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set off or counterclaim or any
deduction or withholding whatsoever (including any Taxes other than any Taxes
withheld pursuant to Section 3.12. of the Credit Agreement unless such Tax is an
Indemnified Tax), and if any Guarantor is required by Applicable Law or by a
Governmental

 

4

--------------------------------------------------------------------------------


 

Authority to make any such deduction or withholding, such Guarantor shall pay to
the Agent, the Lenders, the Issuing Lender and the Swingline Lender such
additional amount as will result in the receipt by the Agent, the Lenders, the
Issuing Lender and the Swingline Lender of the full amount payable hereunder had
such deduction or withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Agent and each Lender,
at any time during the continuance of an Event of Default, without any prior
notice to such Guarantor or to any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or Participant subject to receipt
of the prior written consent of the Agent exercised in its sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Agent, such Lender, or any affiliate of the Agent or such
Lender, to or for the credit or the account of such Guarantor against and on
account of any of the Guarantied Obligations, although such obligations shall be
contingent or unmatured. Each Guarantor agrees, to the fullest extent permitted
by Applicable Law, that any Participant may exercise rights of setoff or
counterclaim and other rights with respect to its participation as fully as if
such Participant were a direct creditor of such Guarantor in the amount of such
participation.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Agent, the Lenders, the Issuing Lender and the
Swingline Lender that all obligations and liabilities of the Borrower to such
Guarantor of whatever description, including without limitation, all
intercompany receivables of such Guarantor from the Borrower (collectively, the
“Junior Claims”) shall be subordinate and junior in right of payment to all
Guarantied Obligations.  If an Event of Default shall exist, then no Guarantor
shall accept any direct or indirect payment (in cash, property or securities, by
setoff or otherwise) from the Borrower on account of or in any manner in respect
of any Junior Claim until all of the Guarantied Obligations have been
indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that in any
Proceeding, such Guarantor’s maximum obligation hereunder shall equal, but not
exceed, the maximum amount which would not otherwise cause the obligations of
such Guarantor hereunder (or any other obligations of such Guarantor to the
Agent, the Lenders, the Issuing Lender and the Swingline Lender) to be avoidable
or unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the Bankruptcy Code or otherwise.  The
Applicable Laws under which the possible avoidance or unenforceability of the
obligations of such Guarantor hereunder (or any other obligations of such
Guarantor to the Agent, the Lenders, the Issuing Lender and the Swingline
Lender) shall be determined in any such Proceeding are referred to as the
“Avoidance Provisions”.  Accordingly, to the extent that the obligations of any
Guarantor hereunder would otherwise be subject to avoidance under the Avoidance
Provisions, the maximum Guarantied Obligations for which such Guarantor shall be
liable hereunder shall be reduced to that amount which, as of the time any of
the Guarantied Obligations are deemed to have been incurred under the Avoidance
Provisions, would not cause the obligations of such Guarantor hereunder (or any
other

 

5

--------------------------------------------------------------------------------


 

obligations of such Guarantor to the Agent, the Lenders, the Issuing Lender and
the Swingline Lender), to be subject to avoidance under the Avoidance
Provisions.  This Section is intended solely to preserve the rights of the
Agent, the Lenders, the Issuing Lender and the Swingline Lender hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Agent, the Lenders, the Issuing Lender and the Swingline Lender that would not
otherwise be available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Agent, the Lenders, the Issuing Lender or the Swingline Lender shall
have any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THAT ANY FEDERAL DISTRICT COURT LOCATED IN NEW YORK OR, AT THE OPTION OF THE
AGENT, ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK,
SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING
HEREFROM OR THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT

 

6

--------------------------------------------------------------------------------


 

MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT
FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE OF FORUM SET
FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION
BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Agent, each Lender, the Issuing Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations, and in the case of any dispute relating to any of the
outstanding amount, payment or receipt of any of the Guarantied Obligations or
otherwise, the entries in such books and accounts shall be deemed conclusive
evidence of the amounts and other matters set forth herein, absent manifest
error.  The failure of the Agent, any Lender, the Issuing Lender or the
Swingline Lender to maintain such books and accounts shall not in any way
relieve or discharge any Guarantor of any of its obligations hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the Agent,
any Lender, the Issuing Lender or the Swingline Lender in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the Agent, any
Lender, the Issuing Lender or the Swingline Lender of any such right or remedy
shall preclude any other or further exercise thereof or the exercise of any
other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until the termination of the Credit Agreement in accordance with Section 13.10
of the Credit Agreement.

 

Section 21.  Successors and Assigns.  Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Guarantied
Obligations) in whose favor the provisions of this Guaranty also shall inure,
and each reference herein to each Guarantor shall be deemed to include such
Guarantor’s successors and assigns, upon whom this Guaranty also shall be
binding.  The Lenders, the Issuing Lender and the Swingline Lender may, in
accordance with the applicable provisions of the Credit Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Subject to Section 13.8. of the Credit Agreement, each
Guarantor hereby consents to the delivery by the Agent or any Lender to any
Assignee or Participant (or any prospective Assignee or Participant) of any
financial or other information regarding the Borrower or any Guarantor.  No
Guarantor may assign or transfer its obligations hereunder to any Person without
the prior written consent of all Lenders

 

7

--------------------------------------------------------------------------------


 

and any such assignment or other transfer to which all of the Lenders have not
so consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended other than in writing
in accordance with the terms of Section 13.6. of the Credit Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent, any Lender, the Issuing Lender or the
Swingline Lender at its respective address for notices provided for in the
Credit Agreement, or (c) as to each such party at such other address as such
party shall designate in a written notice to the other parties.  Each such
notice, request or other communication shall be effective (i) if mailed, when
received; (ii) if telecopied, when transmitted; or (iii) if hand delivered, when
delivered; provided, however, that any notice of a change of address for notices
shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

Section 28.  Limitation of Liability.  Neither the Agent nor any Lender, nor any
affiliate, officer, director, employee, attorney, or agent of the Agent or any
Lender, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents.  Each Guarantor hereby waives, releases, and agrees not to sue the
Agent or any Lender or any of the Agent’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Guaranty, the Credit Agreement or any of the other Loan Documents, or any of the
transactions contemplated by Credit Agreement or financed thereby.

 

Section 29.  Definitions.  (a)  For the purposes of this Guaranty:

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as

 

8

--------------------------------------------------------------------------------


 

defined in such Bankruptcy Code or any other applicable bankruptcy laws) is
appointed for, or takes charge of, all or any substantial part of the property
of any Guarantor; (iii) any other proceeding under any Applicable Law, domestic
or foreign, relating to bankruptcy, insolvency, reorganization, winding up or
composition for adjustment of debts, whether now or hereafter in effect, is
commenced relating to any Guarantor; (iv) any Guarantor is adjudicated insolvent
or bankrupt; (v) any order of relief or other order approving any such case or
proceeding is entered by a court of competent jurisdiction; (vi) any Guarantor
makes a general assignment for the benefit of creditors; (vii) any Guarantor
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; (viii) any Guarantor shall call
a meeting of its creditors with a view to arranging a composition or adjustment
of its debts; (ix) any Guarantor shall by any act or failure to act indicate its
consent to, approval of or acquiescence in any of the foregoing; or (x) any
corporate action shall be taken by any Guarantor for the purpose of effecting
any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Credit Agreement.

 

Section 30.  Amendment and Restatement.  This Guaranty amends and restates in
its entirety that certain Second Amended and Restated Guaranty dated as of
February 26, 2013 (the “Existing Guaranty”) made by certain of the Guarantors
and Kite Realty Trust Group (the “Parent”),  in favor of Agent and the lenders
under the “Existing Credit Agreement” (as defined in the Credit Agreement).  The
Parent is hereby released and discharged from its obligations and liabilities
under the Existing Guaranty, and the Guarantors hereby consent thereto.

 

[Signature on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

 

KRG MAGELLAN, LLC

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Name:

Daniel R. Sink

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 1

 

 

 

 

 

By:

Kite Realty Group, L.P., the sole member of each such Guarantor

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Name:

Daniel R. Sink

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

10

--------------------------------------------------------------------------------


 

 

EACH GUARANTOR WHICH IS A SUBSIDIARY AS LISTED ON SCHEDULE 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

KRG Magellan, LLC, the sole member of each such Guarantor

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

11

--------------------------------------------------------------------------------


 

 

INLAND DIVERSIFIED FRISCO WESTSIDE, L.L.C.

 

INLAND DIVERSIFIED GOLDSBORO MEMORIAL, L.L.C.

 

INLAND DIVERSIFIED AIKEN HITCHCOCK, L.L.C.

 

 

 

 

By:

Bulwark, LLC, the sole member of each such Guarantor

 

 

 

 

 

By:

Splendido Real Estate, LLC, its sole member

 

 

 

 

 

 

 

By:

KRG Magellan, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INLAND DIVERSIFIED/VLASS TEMPLE TERRACE JV, LLC

 

 

 

 

 

 

 

 

By:

Inland Diversified Temple Terrace Member, L.L.C., its manager

 

 

 

 

 

 

 

 

 

By:

KRG Magellan, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

12

--------------------------------------------------------------------------------


 

 

KRG COURTHOUSE SHADOWS, LLC

 

 

 

 

 

 

 

By:

KRG Courthouse Shadows I, LLC, its sole member

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

CORNER ASSOCIATES, LP

 

 

 

 

 

 

 

By:

KRG Corner Associates, LLC, its sole general partner

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

13

--------------------------------------------------------------------------------


 

 

KITE REALTY EDDY STREET LAND, LLC

 

 

 

 

 

 

 

 

By:

Kite Realty Holding, LLC, its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

KITE REALTY NEW HILL PLACE, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Development, LLC, their sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Holding, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

14

--------------------------------------------------------------------------------


 

 

KRG PIPELINE POINTE, LP

 

KRG SUNLAND II, LP

 

 

 

 

 

 

 

 

By:

KRG Texas, LLC, their sole general partner

 

 

 

 

 

 

 

 

 

By:

KRG Capital, LLC, its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KRG MARKET STREET VILLAGE, LP

 

 

 

 

 

 

 

 

By:

KRG Market Street Village I, LLC, its sole general partner

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

15

--------------------------------------------------------------------------------


 

 

KRG SAN ANTONIO, LP

 

 

 

 

 

 

 

By:

Kite San Antonio, LLC, its sole general partner

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

KRG EAGLE CREEK III, LLC

 

KRG PANOLA II, LLC

 

 

 

 

 

 

 

By:

KRG Capital, LLC, their sole member

 

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

16

--------------------------------------------------------------------------------


 

 

KRG CEDAR HILL PLAZA, LP

 

 

 

 

By:

KRG CHP Management, LLC, its sole general partner

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

Name:

Daniel R. Sink

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

KRG PLAZA GREEN, LLC

 

 

 

 

 

By:

Kite McCarty State, LLC, its member

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

By:

Preston Commons, LLP, its member

 

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its managing partner

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

17

--------------------------------------------------------------------------------


 

 

KRG WOODRUFF GREENVILLE, LLC

 

 

 

 

 

By:

Kite McCarty State, LLC, its member

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

By:

Kite Pen, LLC, its member

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

 

Name:

Daniel R. Sink

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

[Signatures Continued On Next Page]

 

18

--------------------------------------------------------------------------------


 

 

KRG COOL SPRINGS, LLC

 

 

 

 

 

By:

KRG Pembroke Pines, LLC, its sole member

 

 

 

 

 

 

By:

Kite Realty Group, L.P., its sole member

 

 

 

 

 

 

 

By:

Kite Realty Group Trust, its sole general partner

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Sink

 

 

 

Name:

Daniel R. Sink

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group Trust

 

30 S. Meridian Street, Suite 1100

 

Indianapolis, Indiana 46204

 

Attention: Chief Financial Officer

 

Telecopy Number:

(317) 577-5605

 

Telephone Number:

(317) 577-5600

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

 

Name of Subsidiary

 

State of Formation

1.

 

82 & Otty, LLC

 

Indiana

2.

 

Brentwood Land Partners, LLC

 

Delaware

3.

 

Glendale Centre, L.L.C.

 

Indiana

4.

 

Kite Eagle Creek, LLC

 

Indiana

5.

 

Kite Greyhound III, LLC

 

Indiana

6.

 

Kite Greyhound, LLC

 

Indiana

7.

 

Kite King’s Lake, LLC

 

Indiana

8.

 

Kite Washington Parking, LLC

 

Indiana

9.

 

Kite West 86th Street II, LLC

 

Indiana

10.

 

KRG Bolton Plaza, LLC

 

Indiana

11.

 

KRG Castleton Crossing, LLC

 

Indiana

12.

 

KRG College I, LLC

 

Indiana

13.

 

KRG College, LLC

 

Indiana

14.

 

KRG Cool Creek Outlots, LLC

 

Indiana

15.

 

KRG Cove Center, LLC

 

Indiana

16.

 

KRG Eagle Creek IV, LLC

 

Indiana

17.

 

KRG Eastwood, LLC

 

Indiana

18.

 

KRG Eddy Street FS Hotel, LLC

 

Indiana

19.

 

KRG Estero, LLC

 

Indiana

20.

 

KRG Fox Lake Crossing, LLC

 

Delaware

21.

 

KRG Gainesville, LLC

 

Indiana

22.

 

KRG ISS LH OUTLOT, LLC

 

Indiana

23.

 

KRG Lithia, LLC

 

Indiana

24.

 

KRG New Hill Place, LLC

 

Indiana

25.

 

KRG Oleander, LLC

 

Indiana

26.

 

KRG Rivers Edge, LLC

 

Indiana

27.

 

KRG Vero, LLC

 

Indiana

28.

 

KRG Waterford Lakes, LLC

 

Indiana

29.

 

Noblesville Partners, LLC

 

Indiana

30.

 

KRG Portofino, LLC

 

Indiana

31.

 

KRG Beechwood, LLC

 

Indiana

32.

 

KRG Burnt Store, LLC

 

Indiana

33.

 

KRG Clay, LLC

 

Indiana

34.

 

KRG Lakewood, LLC

 

Indiana

35.

 

KRG Pembroke Pines, LLC

 

Indiana

36.

 

KRG Toringdon Market, LLC

 

Indiana

37.

 

KRG Hunter’s Creek, LLC

 

Indiana

38.

 

KRG Northdale, LLC

 

Indiana

39.

 

KRG Trussville I, LLC

 

Indiana

40.

 

KRG Trussville II, LLC

 

Indiana

41.

 

KRG Kingwood Commons, LLC

 

Indiana

42.

 

Noblesville Partners, LLC

 

Indiana

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

 

 

Name of Subsidiary

 

State of Formation

1.

 

Inland Diversified Alcoa Hamilton, L.L.C.

 

Delaware

2.

 

Alcoa TN, L.L.C.

 

Delaware

3.

 

Inland Diversified Draper Crossing, L.L.C.

 

Delaware

4.

 

Inland Diversified Evans Mullins Outlots, L.L.C.

 

Delaware

5.

 

Inland Diversified Lake City Commons II, L.L.C.

 

Delaware

6.

 

Inland Diversified Lake St. Louis Hawk Ridge, L.L.C.

 

Delaware

7.

 

Inland Diversified Norman University II, L.L.C.

 

Delaware

8.

 

Inland Diversified Ocean Isle Beach Landing, L.L.C.

 

Delaware

9.

 

Inland Diversified Port St Lucie Square, L.L.C.

 

Delaware

10.

 

Inland Diversified South Elgin Commons, L.L.C.

 

Delaware

11.

 

Inland Diversified St. Cloud 13th, L.L.C.

 

Delaware

12.

 

Inland Diversified Jacksonville Deerwood Lake, L.L.C.

 

Delaware

 

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 201    , executed
and delivered by                             , a                            (the
“New Guarantor”), in favor of (a) KEYBANK NATIONAL ASSOCIATION, in its capacity
as Agent (the “Agent”) for the Lenders under that certain Fourth Amended and
Restated Credit Agreement dated as of July 1, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among Kite Realty Group, L.P. (the “Borrower”), the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), the Agent, and the other parties thereto, and (b) the Lenders, the
Issuing Lender and the Swingline Lender.

 

WHEREAS, pursuant to the Credit Agreement, the Agent, the Lenders, the Issuing
Lender and the Swingline Lender have agreed to make available to the Borrower
certain financial accommodations on the terms and conditions set forth in the
Credit Agreement;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Agent, the
Lenders, the Issuing Lender and the Swingline Lender through their collective
efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent, the Lenders, the Issuing Lender and the Swingline
Lender making such financial accommodations available to the Borrower under the
Credit Agreement and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Agent, the Lenders, the Issuing Lender and the
Swingline Lender on the terms and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Agent, the Lenders, the Issuing Lender and the Swingline Lender
continuing to make such financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.              Accession to Guaranty.  The New Guarantor hereby agrees
that it is a “Guarantor” under that certain Third Amended and Restated Guaranty
dated as of July     , 2014 (as amended, supplemented, restated or otherwise
modified from time to time, the “Guaranty”), made by each Subsidiary of the
Borrower a party thereto in favor of the Agent, the Lenders, the Issuing Lender
and the Swingline Lender and assumes all obligations of a “Guarantor”
thereunder, all as if the New Guarantor had been an original signatory to the
Guaranty.  Without limiting the generality of the foregoing, the New Guarantor
hereby:

 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

1

--------------------------------------------------------------------------------


 

(b)           makes to the Agent, the Lenders, the Issuing Lender and the
Swingline Lender as of the date hereof each of the representations and
warranties contained in Section 5 of the Guaranty and agrees to be bound by each
of the covenants contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

Section 2.              GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.              Definitions.  Capitalized terms used herein and not
otherwise defined herein shall have their respective defined meanings given them
in the Credit Agreement.

 

[Signatures on Next Page]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

[NEW GUARANTOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Address for Notices:

 

 

 

c/o Kite Realty Group Trust

 

 

 

 

 

Attention:

 

 

Telecopy Number:

(      )

 

 

Telephone Number:

(      )

 

 

 

Accepted:

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Agent

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------